Citation Nr: 0919731	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
a right knee disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from April 1966 to July 1973 
and from March 1982 to March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the Veteran's request to reopen 
his claim of service connection for a right knee disorder due 
to a lack of new and material evidence.  In March 2008, the 
Board issued a decision declining to reopen the Veteran's 
claim as well.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Veteran's representative and VA's General 
Counsel filed a Joint Motion for Remand requesting that the 
Court vacate the Board's decision.  The Court granted this 
motion in September 2008.  

The Veteran failed to report to his scheduled hearing before 
a Travel Board Member in June 2007.  VA has not received a 
statement of good cause for the Veteran's failure to appear 
and the Veteran has not requested that he be scheduled for a 
new hearing.  As such, the Veteran's request for a hearing is 
deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA received a claim from the Veteran in March 2004 requesting 
that his previously denied claim of entitlement to service 
connection for a right knee disorder be reopened.  Presently, 
there is insufficient evidentiary development for a decision 
on this matter to be made.  

In an October 1994 rating decision, the Veteran was denied 
service connection for a right knee disorder.  The Veteran 
did not appeal this decision, and as such, that decision is 
final.  See 38 U.S.C.A. §  20.200.  The Veteran's claim was 
previously denied because there was no evidence suggesting 
that the Veteran's preexisting right knee disorder was 
aggravated by military service.  

In March 2008, the Board denied the Veteran's request to 
reopen his previously denied claim of service connection for 
a right knee disorder, noting that no evidence had been 
received addressing the evidentiary deficiencies that 
resulted in the October 1994 denial by the RO.  In September 
2008, the Court concluded that VA had not requested the 
Veteran's service medical records from the service department 
or the National Personnel Records Center (NPRC) and vacated 
the Board's March 2008 decision.  

The Board notes that the Veteran's claims file indicates that 
VA contacted the NPRC in December 1993.  VA was informed that 
additional evidence was needed, as the Veteran's service 
medical records could not be located.  In April 1994, VA 
received a folder containing some of the Veteran's service 
medical records from the Service Medical Records Center 
(SMRC).  Additionally, the Veteran submitted copies of his 
remaining service medical records, which have been 
incorporated into the evidence of record.  However, the Court 
has concluded that these records are insufficient, and as 
such, VA must attempt to obtain additional service medical 
records before appellate review may proceed on this matter.  

Furthermore, in claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the Veteran with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In the present case, the May 2004 
notice letter sent to the Veteran did not specifically inform 
the Veteran of why his claim was previously denied in October 
1994.  As such, additional notice should be sent to the 
Veteran addressing this fact.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be sent a notice 
letter informing him of why his claim was 
previously denied in October 1994, and 
specifying the type of evidence necessary 
to satisfy the elements of each of the 
underlying claims on appeal which were 
found insufficient in the previous 
denials.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2. VA must again contact the National 
Personnel Records Center (NPRC) and 
request the Veteran's service medical 
records.  If copies are obtained, these 
records must be associated with the 
Veteran's claims file.  If VA determines 
that the service medical records are 
unavailable, VA must provide the Veteran 
with notice of this fact under 38 C.F.R. 
§ 3.159(e).  

3. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




